IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 804
                                                    :
         ORDER AMENDING RULE 191                    :         SUPREME COURT RULES
         OF THE PENNSYLVANIA                        :
         RULES OF JUVENILE COURT                    :         DOCKET
         PROCEDURE                                  :
                                                    :
                                                    :

                                                ORDER


PER CURIAM

       AND NOW, this 1st day of October, 2019, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 49 Pa.B. 1897 (April 20, 2019):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Juvenile Court Procedure 191 is amended in the attached
form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2020.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.